Citation Nr: 0939883	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-00 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for lumbar laminectomy.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for joint pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the following 
periods:  May 14, 1986 to August 16, 1986; August 15, 1990 to 
December 31, 1990; April 30, 1999 to July 21, 1999; October 
22, 2001 to December 31, 2001; June 1, 2002 to September 24, 
2002;  and March 4, 2003 to December 1, 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for the 
following:  multiple myeloma, to include as secondary to 
herbicide exposure; lumbar laminectomy; bilateral hearing 
loss; tinnitus; and joint pain. 


FINDING OF FACT

The Veteran died on July [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran 
and must be dismissed for lack of jurisdiction.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).

The Board notes that the Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) allows for substitution in the case of death of a 
claimant who dies on or after October 10, 2008.  38 U.S.C. § 
5121A (West 2002 & Supp. 2009).  Because the Veteran died on 
July [redacted], 2008, prior to October 10, 2008, no substitution may 
be made.


ORDER

The appeal is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


